DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 6,684,111 B2) in view of Bae (US 2016/0329498 A1).
Regarding claims 1, 3, and 6-11, Yu discloses a photoelectric conversion element comprising: 
a substrate (14)
a first electrode layer (11) (C4/L18-51);
a second electrode layer (13); and
only one photoelectric conversion layer (12) arranged between the first electrode layer (11) and second electrode (13), wherein the only one photoelectric conversion layer contains an α-oligothiophene (6T)/C60 (C9/L40-53) and converts light to charges (C7/L8-12, photodiode).
	However, Yu does not disclose a weight of the oligothiophene is greater than 10 times a weight of the fullerene and smaller than 500 times the weight of the fullerene.
	Bae discloses that the donor/acceptor weight ratio in a photodiode can have a range between 1:100 to 100:1 [266].
In re Malagari, 182 USPQ 549.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, and 6-11 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEVINA PILLAY/Primary Examiner, Art Unit 1726